IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30474
                        (Summary Calendar)



IN THE MATTER OF: A. LAMAR SMITH,

                                                           Debtor,

A. LAMAR SMITH; DIANE H. SMITH; SMITH
PACKAGING, INC.; SMITH & SPRAWLS, INC.;
SMITH TRANSPORT CO.; LAMAR SMITH LAND CORP.,

                                                       Appellants,

versus

SPANISH LAKE PROPERTIES L.L.C.; JUANITA B.
HENRY; JOSEPH M. HENRY, III; JOHN W. LUSTER;
LUSTER, CONINE & BRUNSON L.L.P.; JOHN A.
LUSTER,

                                                         Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                             (0-CV-35)
                       --------------------
                        September 27, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, CIRCUIT JUDGES.

PER CURIAM:*

     Debtor and Appellant A. Lamar Smith and the several parties

and entities collectively constituting appellants, as well as the

several parties and entities collectively constituting appellees,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
are obviously well acquainted with the lengthy and contentious

history of the litigation underlying this appeal, as are the

district court and the bankruptcy court from which this appeal

emanates.    There is no need, therefore, for us to recite even an

abbreviated version of the facts and proceedings that eventuated in

the judgments and orders now sought to be appealed.             It suffices

that we have reviewed as best we could the less than pristine

record on appeal and have carefully considered the history, the

relevant    facts,   and   the   applicable    law   as   reflected   in   the

appellate briefs of the parties and the opinions of the district

court and the bankruptcy court.      As a result we are convinced that,

in all respects, the two federal courts that have patiently dealt

with the various incarnations of this litigation and the excessive

procedural maneuverings of the appellants have not only done so

without committing reversible error but have ruled correctly in

each instance.

     Even though neither of those courts have labeled as frivolous

the acts and actions of appellants, particularly, A. Lamar Smith,

we find them wholly lacking in any legal merit whatsoever.                 As

such, the instant appeal of the courts’ dispositions of unanimously

unmeritorious claims is frivolous.            Therefore, rather than sort

through all the claims asserted by appellants on appeal, then

dismiss those over which we have no jurisdiction and affirm those

over which we do, we instead dismiss as frivolous this appeal in

its entirety and assess all costs to appellants.             In so doing we


                                     2
caution appellants and their counsel against prolongation of this

meritless litigation as doing so could expose them to sanctions and

disciplinary proceedings.

APPEAL DISMISSED AS FRIVOLOUS.




                                 3